Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jerry Lee Sanders, Appellant                          Appeal from the County Court at Law No.
                                                      2 of Hunt County, Texas (Tr. Ct. No.
No. 06-21-00119-CV         v.                         CC2100382).      Memorandum Opinion
                                                      delivered by Justice van Cleef, Chief
Cheryl Vaughan, as Independent Executrix              Justice Morriss and Justice Stevens
of the Estate of Dollie Barrett, Deceased,            participating.
Appellee



       As stated in the Court’s opinion of this date, we vacate the trial court’s judgment and
dismiss the cause for want of jurisdiction.
       We further order that the appellee pay all costs incurred by reason of this appeal.



                                                       RENDERED SEPTEMBER 2, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk